Jordan, Judge,
dissenting. The dissent in this case is upon the theory that the causal connection between the collision and the decedent’s subsequent physical decline and death was entirely too speculative and conjectural to authorize a recovery.
While the majority opinion does not cite the recent Supreme Court case of Lee v. Augusta Coach Co., 223 Ga. 72 (153 SE2d 429), there was feeling among some of the judges of this court that the result reached by the Supreme Court in the Lee case bolsters the position of the majority opinion in this case. I cannot agree with this contention because the factual situation in the present case can be distinguished from that in Lee.
It was pointed out by Justice Nichols in Lee that “The evidence that the deceased was in apparent good health and spirits on the morning of his death when he left home to go fishing was not contradicted, and there was no evidence of any intervening cause of any impairment in his health between such time and the collision. Immediately after the collision he was observed in a dazed condition. This evidence together with the medical testimony as to the cause of death and the opinion testimony as to the probable increase in blood pressure resulting from the collision was sufficient to authorize *425the finding that the collision contributed to the death of the plaintiff’s husband.” There was medical testimony in Lee that increased blood pressure resulting from fright or fear could contribute to such a hemorrhage in a person otherwise susceptible to such an attack.
In Lee the medical evidence was concerned with the connection between a probable rise in blood pressure resulting from the collision and the hemorrhage which produced death. In this case the medical evidence deals with the possibility of a trauma activating a so-called dormant cancer. I think all would agree, including the medical profession itself, that medical knowledge as to cause and effect of the former ailment is vastly superior to that of the latter. Medical testimony dealing with blood pressure and hemorrhage can enlighten a jury on a somewhat positive basis and remove cause and effect from the realm of speculation. Not so in the field of cancer as shown by the medical testimony given to guide the jury in this case, to wit:
“Well, I am simply saying that a possibility exists that if cancerous cells were present at the time that trauma induced by pressure from a seat belt might have led to an inflammatory condition of the testicles, which, in turn, would lead to release of cancer cells into the local area, and to more distant parts of the body.” Use of the words “if,” “possibility” and “might” condemns this testimony to the scrap heap of conjecture and could not possibly afford the jury a factual basis on which to conclude a causal effect between the injury received in the collision and the resulting death from cancer.
In my opinion the. time element is also an important distinction between the factual situation in Lee where death resulted from a brain hemorrhage some six hours after the collision, and here where death resulted from cancer, described as fast growing, some 9 months after the collision.
The majority opinion in this case, realizing the speculative nature of the medical testimony, attempts to bolster it by evidence of the deceased’s apparent good health prior to the collision. While there is such evidence, the record also shows that the decedent (1) was hospitalized for two weeks in 1958 due *426to infectuous mono-nucleosis, (2) was involved as the driver in a motor vehicle collision in the latter part of 1960, (3) was involved as the driver in a motor vehicle collision in March, 1962, (4) was a passenger in a rear end motor vehicle accident in the summer of 1962, all with no apparent injuries, and (5) shot himself in the leg with a .22 caliber pistol in 1963 some months before the collision from which this suit arose. No doubt the same speculative medical testimony given in this case, would apply equally to the above situations excepting alone the time element. While the record is silent as to what part of the leg the bullet entered, the trauma resulting from that wound was perhaps more violent and in as close proximity to the scrotum as the trauma to the stomach area caused by the pressure of the seat belt.
The very vital questions which the jury was called upon to decide were (1) when the cancer developed (2) what caused the cancer to develop, and (3) the connection, if any, between the trauma caused by the collision and the cancer. On these important issues the medical proof by plaintiff’s witness is as follows:
“Q. You are not—do you know what caused this cancer? A. No, sir, I don’t. Q. Do you know when the cancer developed? A. No, sir, I don’t. Q. So, I take it, Doctor, that as a trained medical man you cannot state with any reasonable degree of certainty whether there was any connection between this accident and this man’s cancerous condition or not? A. That’s correct, I cannot.”
This medical testimony left the jury to conjecture and speculation. on these vital issues. Instead of guiding the jury to a clear and logical conclusion, it gave no direction at all. “Facts which are consistent with either of two opposing theories prove nothing.” Ladson Motor Co. v. Croft, 212 Ga. 275, 277, supra. It is universally recognized that verdicts cannot stand upon the nebulous base of conjecture and speculation.
The statement in the majority opinion that the medical evidence “was about as positive as it could have been concerning a disease about which there is admittedly so much unknown by the medical profession” succinctly and accurately points out *427the legal problem with which we are faced. Until such time as the medical profession increases its knowledge of this disease to the extent that it can elevate such evidence to the more positive realm of probability, recovery in such cases must be denied. In my opinion the court erred in overruling the defendants’ motion for a judgment n.o.v.
I am authorized to state that Presiding Judges Bell and Frankum and Judge Eberhardt concur in this dissent.